               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:19-cv-00413-MR


CHRISTOPHER CLEVON FEASTER,     )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
MICHAEL WATTS,                  )                              ORDER
                                )
              Defendant.        )
_______________________________ )

       THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 10].

I.     BACKGROUND

       Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983 while he was being held at the Cherokee County Detention

Center in Gaffney, South Carolina.1 Plaintiff names as the sole Defendant

Michael Watts, a Gastonia Police Department detective.


1 Plaintiff is presently in the custody of the South Carolina Department of Corrections for
convictions including armed robbery (Spartanburg Indict. No. 19GS4202442); firearms
provision (Spartanburg Indict. No. 19GS4202442A); and strong-arm robbery (Chester
Indict. No. 14GS12477) all of which have a “start date” of September 13, 2016. This
information was gleaned from the South Carolina Department of Corrections’ website,
https://public.doc.state.sc.us/scdc-public/, that was last accessed October 26, 2020. See
Fed. R. Evid. 201 (addressing judicial notice). The Court notes that it ordered Plaintiff on
June 8, 2020 to state whether he intends to proceed with this action because he had




         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 1 of 9
       Plaintiff alleges that police officers from the City of Chester, South

Carolina arrested him on September 13, 2016 “based on information and an

invalid arrest warrant” that they received from Defendant Watts.2 [Doc. 1 at

3]. Plaintiff alleges that the Gaston County warrant is invalid because the

magistrate judge’s name is typewritten rather than signed. Plaintiff further

alleges that, as a result of Defendant Watts’ actions, he has been wrongfully

held in various jails and detention centers for almost three years.

       As relief, Plaintiff seeks an order for his immediate release, damages,

Defendant Watts’ penalization “to the fullest extent of the law,” and a “bar on

prosecution or use of any evidence taken from Plaintiff as a result of unlawful

arrest.” [Doc. 1 at 4].

II.    STANDARD OF REVIEW




failed to keep the Court apprised of his address, which is presently at the Kershaw
Correctional Institution in Kershaw, South Carolina. [Doc. 6]. Although Plaintiff did not
specifically respond to the June 8 Order, he did file several other documents from which
the Court concludes that he has not abandoned this action. [See Docs. 7, 8, 9]. Plaintiff
is cautioned that the failure to comply with Court orders or diligently prosecute this action
may result in this case’s dismissal.

2 Plaintiff filed a pro se § 1983 action against the City of Chester police officers who
allegedly executed the Gaston County arrest warrant in the United States District Court
for the District of South Carolina, D.S.C. Case No. 0:18-cv-00951-JMC. The Complaint
survived defendants’ motion for summary judgment because there were disputed issues
of material fact. However, the case was dismissed with prejudice on January 24, 2020
on the parties’ stipulation pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
[D.S.C. Case No. 0:18-cv-00951-JMC Doc. 94].
                                             2

         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 2 of 9
       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, the liberal construction requirement will not permit a district

court to ignore a clear failure to allege facts in his complaint which set forth

a claim that is cognizable under federal law. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,




                                         3

         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 3 of 9
and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      The Fourth Amendment protects “[t]he right of the people to be secure

in their persons ... against unreasonable searches and seizures” and

provides that “no Warrants shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched,

and the persons or things to be seized.”        U.S. Const. Amend. IV; see

generally Graham v. Connor, 490 U.S. 386, 396 (1989). “[F]alse arrest and

false imprisonment claims … are essentially claims alleging seizure of the

person in violation of the Fourth Amendment.” Rogers v. Pendleton, 249

F.3d 279, 294 (4th Cir. 2001); see Wallace v. Kato, 549 U.S. 384, 387-88

(2007) (“False arrest and false imprisonment overlap; the former is a species

of the latter”). Probable cause is necessary for an arrest to be lawful.

Henderson v. Simms, 223 F.3d 267, 272 (4th Cir. 2000); see also Draper v.

United States, 358 U.S. 307, 310-11 (1959). However, there is no

requirement in the text of the Fourth Amendment that requires that a judicial

official must sign a warrant for it to be valid. See generally U.S. Const. IV;

United States v. Lipford, 203 F.3d 259 (4th Cir. 2000) (a technical violation of

Rule 41(d) regarding a search warrant’s signature did not rise to the level of

a Fourth Amendment violation).


                                       4

        Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 4 of 9
       Plaintiff alleges that Defendant Watts violated the Fourth Amendment

by providing South Carolina law enforcement officers with “information” and

an invalid arrest warrant.3        [Doc. 1 at 3].       Plaintiff fails to identify the

information that Defendant Watts allegedly provided South Carolina officers

or explain how that information violated his constitutional rights. Further,

Plaintiff fails to allege that there was no probable cause to support his arrest.

See, e.g., United States v. Lipford, 203 F.3d 259 (4th Cir. 2000) (rejecting

criminal defendant’s argument that the lack of a magistrate’s signature on

defendant’s copy of the search warrant was an independent constitutional

violation; it was, at most, a technical violation of Rule 41(d) and not a violation

of the Fourth Amendment); Creech v. Pater, 701 F. App’x 456 (6th Cir. 2017)

(dismissing § 1983 suit against detective who failed to disclose a signature

error on a search warrant that led to plaintiff’s arrest because, even if the

detective violated state law procedural requirements, no Fourth Amendment

violation occurred). At most, Plaintiff has alleged a violation of the North

Carolina law4, which does not rise to the level of a federal constitutional

violation. See, e.g., Jilani v. Freeman, 2020 WL 417481 (E.D.N.C. Jan. 24,


3The South Carolina District Court noted that it was unclear whether Plaintiff was arrested
on the North Carolina warrant or on some other basis. [See D.S.C. Case No. 0:18-cv-
000951-JMC, Doc. 81].

4 See N.C. Gen. Stat. § 15A-301(a)(2) (“Criminal process, other than a citation, must be
signed and dated by the justice, judge, magistrate, or clerk who issues it….”).
                                            5

         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 5 of 9
2020) (granting summary judgment on plaintiff’s § 1983 claim that his arrest

warrant was invalid because the magistrate judge’s name was typed, even if

this violated state law, it was not a constitutional violation). Plaintiff has failed

to plausibly allege that Defendant Watts violated his Fourth Amendment

rights in any way, and therefore, this claim is dismissed.

      Plaintiff’s request for immediate release is not cognizable under §

1983. “[W]hen a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is

entitled to immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus.”5                  See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973); see also Heck v. Humphrey, 512 U.S.

477, 487 n.7 (1994) (stating that damages are recoverable only for an

“actual, compensable injury,” which “does not encompass the ‘injury’ of being

convicted and imprisoned (until [the] conviction has been overturned)”).

      Plaintiff’s request that this Court block any future prosecutions and use

of the evidence resulting from his arrest also fails to state a § 1983 claim. A

litigant may generally seek prospective injunctive relief for a deprivation of

federal rights under § 1983 when a genuine threat of state prosecution exists.


5 A habeas corpus petition must be filed in a separate civil proceeding in the appropriate
jurisdiction, subject to all procedural and timeliness requirements. See generally 28
U.S.C. § 2241, 2254.
                                            6

         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 6 of 9
See generally Wooley v. Maynard, 430 U.S. 705, 710 (1977). However,

federal courts have power to decide only actual cases or controversies. U.S.

Const. Art. III, § 2.

      Plaintiff does not allege that he is in real and immediate danger of

sustaining any direct injury with regards to Defendant Watts’ alleged actions.

See O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (“Abstract injury is not

enough” to establish that a case or controversy exists); Younger v. Harris,

401 U.S. 37, 42 (1971) (“A federal lawsuit to stop a prosecution in a state

court is a serious matter. And persons having no fears of state prosecution

except those that are imaginary or speculative, are not to be accepted as

appropriate plaintiffs in such cases.”). Plaintiff’s suggestion that evidence

seized at the time of his 2016 arrest may be used in some hypothetical future

prosecution fails to demonstrate that a live case or controversy exists. See,

e.g., Doe v. Duling, 782 F.2d 1202 (4th Cir. 1986) (unmarried adults who

sought to challenge Virginia’s fornication and cohabitation statutes lacked

standing because they faced “only the most theoretical threat of prosecution”

and their subjective fear of prosecution did not establish an objective threat).

This claim is also too vague and conclusory to proceed in that Plaintiff does

not identify allege what, if any, evidence seized at the time of his arrest in




                                       7

         Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 7 of 9
South Carolina was attributable Defendant Watts’ actions.           Therefore,

Plaintiff’s claim for prospective relief is dismissed.

      Finally, to the extent that Plaintiff intended to raise claims under state

law, the Court declines to exercise supplemental jurisdiction at this time

because no federal claim has passed initial review.         See 28 U.S.C. §

1367(c)(3); Artis v. D.C., 138 S.Ct. 594, 597–98 (2018) (“When district courts

dismiss all claims independently qualifying for the exercise of federal

jurisdiction, they ordinarily dismiss as well all related state claims”).

Therefore, assuming that Plaintiff has attempted to assert state law claims,

they are dismissed.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will allow Plaintiff thirty (30) days to amend his Complaint, if he so

chooses, to state a claim upon which relief can be granted. Should Plaintiff

fail to timely amend his Complaint, this action will be dismissed without

prejudice and without further notice to Plaintiff.

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend the Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order




                                        8

        Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 8 of 9
and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.



      IT IS SO ORDERED.           Signed: November 3, 2020




                                         9

        Case 3:19-cv-00413-MR Document 11 Filed 11/04/20 Page 9 of 9
